61 F.3d 905
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Michael JACOBSON, Petitioner-Appellant,v.Richard E. WALKER, Sheriff, Mason County, Illinois, RolandW. Burris, Attorney General, State of Illinois andAlan D. Tucker, State's Attorney, MasonCounty, Illinois, Respondents-Appellees.
No. 94-1879.
United States Court of Appeals, Seventh Circuit.
Argued Dec. 8, 1994.Decided Jan. 6, 1995.

Before POSNER, Chief Judge, and REAVLEY* and COFFEY, Circuit Judges.

ORDER

1
The judgment of the district court denying Jackson's petition for writ of habeas corpus is affirmed for the reasons given by that court in its order of March 16, 1994.



*
 Of the Fifth Circuit, sitting by designation